Case 19-80064-TLS        Doc 203     Filed 01/28/19 Entered 01/28/19 09:59:36         Desc Main
                                    Document      Page 1 of 8


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

IN RE:                                                )     CASE NO. BK 19-80064-TLS
                                                      )            Chapter 11
SPECIALTY RETAIL SHOPS HOLDING                        )
CORP., et al.,                                        )
                                                      )
                        Debtors.                      )


                NOTICE OF WITHDRAWAL OF McKESSON CORPORATION’S
                           MOTION TO TRANSFER VENUE

         COMES NOW McKesson Corporation (“McKesson”), by and through its undersigned
counsel, and hereby withdraws its Motion to Transfer Venue (Fil. # 100) which was filed with
this Court on January 18, 2019 (the “Venue Motion”). In support of this withdrawal, McKesson
states and alleges as follows:
         1.      McKesson has entered into a stipulation with the Debtors (the “Stipulation”). A
copy of the Stipulation is attached hereto marked Exhibit “A” and incorporated herein by this
reference.
         2.      A condition of the Stipulation requires McKesson to withdraw its Venue Motion.
         3.      The Debtors intend to file a Motion for Approval of the Stipulation pursuant to
Fed. R. Bankr. P. 9019 and Neb. R. Bankr. P. 9019.
         WHEREFORE, McKesson hereby withdraws its Venue Motion with prejudice.

Dated: January 28, 2019                             CLINE WILLIAMS WRIGHT JOHNSON &
                                                        OLDFATHER, L.L.P.

                                                    /s/ Michael J. Whaley__________________
                                                    Richard P. Garden, Jr., #17685
                                                    Michael J. Whaley, #19390
                                                    Cline Williams Wright Johnson
                                                     Oldfather, L.L.P.
                                                    Sterling Ridge
                                                    12910 Pierce Street, Suite 200
                                                    Omaha, NE 68124
                                                    Telephone:     (402) 397-1700
                                                    Facsimile:     (402) 397-1806
                                                    rgarden@clinewilliams.com
                                                    mwhaley@clinewilliams.com
                                                1
BN 35531585v1
Case 19-80064-TLS       Doc 203     Filed 01/28/19 Entered 01/28/19 09:59:36            Desc Main
                                   Document      Page 2 of 8



                                                    and

                                                    BUCHALTER
                                                    A Professional Corporation


                                                    /s/ Jeffrey K. Garfinkle
                                                    Jeffrey K. Garfinkle (CA 153496)
                                                    18400 Von Karman Avenue, Suite 800
                                                    Irvine, CA 92612
                                                    Tel: (949) 760-1121
                                                    jgarfinkle@buchalter.com



                                CERTIFICATE OF SERVICE

        I hereby certify that on January 28, 2019 I caused the above document to be filed with the
Clerk of the Court using the CM/ECF system which gave notification electronically upon all
parties who filed an appearance by electronic filing in this case, and I hereby certify that I have
mailed by first class United States mail, postage prepaid, the document to the following:

None


                                             /s/ Michael J. Whaley________________________
4824-8458-9958, v. 1




                                                2
BN 35531585v1
Case 19-80064-TLS   Doc 203    Filed 01/28/19 Entered 01/28/19 09:59:36   Desc Main
                              Document      Page 3 of 8
Case 19-80064-TLS   Doc 203    Filed 01/28/19 Entered 01/28/19 09:59:36   Desc Main
                              Document      Page 4 of 8
Case 19-80064-TLS   Doc 203    Filed 01/28/19 Entered 01/28/19 09:59:36   Desc Main
                              Document      Page 5 of 8
Case 19-80064-TLS   Doc 203    Filed 01/28/19 Entered 01/28/19 09:59:36   Desc Main
                              Document      Page 6 of 8
Case 19-80064-TLS   Doc 203    Filed 01/28/19 Entered 01/28/19 09:59:36   Desc Main
                              Document      Page 7 of 8
Case 19-80064-TLS   Doc 203    Filed 01/28/19 Entered 01/28/19 09:59:36   Desc Main
                              Document      Page 8 of 8
